VICTOR WEICHMAN, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Weichman v. CommissionerDocket No. 32283.United States Board of Tax Appeals20 B.T.A. 616; 1930 BTA LEXIS 2074; August 27, 1930, Promulgated *2074  Section 31. of the Revenue Act of 1924 is not unconstitutional as applied to a gift made on December 26, 1924.  Frank T. Horner, Esq., for the respondent.  SMITH*617  This proceeding is for the redetermination of an alleged deficiency in gift tax amounting to $3,429.01.  The petitioner alleges that the gift-tax provisions of the Revenue Act of 1924 are unconstitutional and void, whereas the respondent asserts the validity of the Act and of the proposed assessment.  There was no appearance on behalf of the petitioner at the hearing and the proceeding was submitted on the pleadings.  FINDINGS OF FACT.  The petitioner is a resident in New York City.  On December 26, 1924, he created a trust fund, the income from which was to be payable to his daughter, Alice Victoria Harte, during her lifetime, and, upon her death, the principal was to be divided between his two grandchildren, Anna Weichman Harte and Stanley Jules Harte.  The corpus of the trust consisted of certain shares of stock of the Alanst Corporation, a holding corporation organized under the laws of the State of New York, whose sole asset consisted of stock of the Weichman-Harte Realty Corporation. *2075  The latter corporation is actively engaged in the ownership, management, purchase, and sale of real estate, consisting principally of office buildings in New York City.  The petitioner filed a gift-tax return for the calendar year 1924, setting forth, among other things, description of the property constituting the gift in question, including the name and address of the donee, the date of the gift, and a statement that the gift had a book value but had no market value.  The return also contained a protest to the effect that the statute imposing the tax was unconstitutional and void and not applicable to the facts set forth in the return.  Thereafter, the petitioner received a deficiency notice dated October 24, 1927, proposing the assessment of the deficiency in question.  OPINION.  SMITH: The only issue before us in this proceeding is the constitutionality of the gift-tax provisions of the Revenue Act of 1924 as applied to a gift made on December 26, 1924, subsequent to the effective date of the Act.  This question has been answered adversely to the claim of the petitioner by the United States Supreme Court in *2076 ; ; ; ; and . Consequently, the issue must be resolved in favor of the respondent.  Judgment will be entered for the respondent.